Per Curiam.

Appellant contends that he is entitled to costs, expenses, and attorney fees. He reasons that the court of appeals should have allowed such an award, as a “sanction,” because the common pleas court did not act on the motion to strike and the motion for summary judgment until this original action was initiated. We find nothing on the record before us that would warrant the imposition of a “sanction.”
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Moyer, C.J., not participating.